DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claims recite “specifying the joint position by determining a portion of the long image with less tailing compared to other portions…” However, to Examiner’s understanding, the phenomenon of tailing is the undesirable effect of dark pixels smearing into adjacent lighter pixels thereby reducing image quality. That is, an input image file would not have any such tailing because it represents the ideal picture quality. Thus, it seems that to claim that the joint position is determined according to a not-yet-existent image defect is not disclosed in the specification. Rather, as Examiner understands the specification, the disclosure would seem to imply determining a joint position in accordance with a position that does  . 
Because claims 2 and 3 depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuki et al. (2013/0016172).

 	Regarding claim 1, Furuki teaches a thermal printer and method to print by heat transferring, to a print medium with use of a thermal head, inks of an ink ribbon having a plurality of unit print areas provided with said inks by a prescribed print size unit, the thermal printer comprising: 
	a print image receiver that obtains a single image file ([0083], input image data) representative of a long image for printing that is longer than a predetermined print side of said ink ribbon and thus cannot be printed by a thermal printed without dividing the image into a plurality of smaller images ([0083]):
 	a joint position calculator ([0084], joint shifting unit) to specify at least one joint position ([0084], joints of Y) that divides the long image that is longer than a predetermined print size of said ink ribbon ([0083]) into a plurality of smaller images (fig. 
	a controller (fig. 2, item 13) to control said print medium (fig. 1, item 2), said ink ribbon (fig. 1, item 3), and said thermal head (fig. 1, item 5) to cause said plurality of images divided at joint positions specified by said joint position calculator to be joined by being heat transferred to a plurality of continuous areas of said print medium by said plurality of unit print areas of said ink ribbon, respectively (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Furuki in view of Sasaki et al. (6,867,879).
 	Regarding claim 2, Furuki teaches the thermal printer according to claim 1. Furuki does not teach wherein said joint position calculator specifies said joint position in accordance with a frequency component of said panoramic image. Sasaki teaches this (Sasaki, col. 9, lines 27, Note that luminance is a function of spatial frequency). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the joint position calculation technique disclosed by Sasaki to the device disclosed by Furuki because doing so would allow for Furuki’s joint positions to be calculated in such a way so as to make them as unnoticeable as possible. 
 	Regarding claim 3, Furuki in view of Sasaki teaches the thermal printer according to claim 2, wherein said joint position calculator specifies, as said joint position, a position where said frequency component is the highest in a length direction of said panoramic image in a predetermined area including said joint position to be specified in said panoramic image (Sasaki, col. 9, lines 27, Note that luminance is a function of spatial frequency, and note that the frequency component would necessarily be the highest at the joint position between to portions of the image).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853